Marian F. Penix, Judge, dissenting. The majority has conjectured as to what Dr. Lynch “meant to say”. As an appellate court we are not allowed to go outside the record and speculate as to what a witness intended by his words. This is a determination for the fact finder. The credibility of a witness is a matter to be assessed by the fact finder — the Workers’ Compensation Commission. Dena Construction Company v. Herndon, 264 Ark. 791, 575 S.W. 2d 155 (1979); Mass Merchandise Inc. v. Harp, 259 Ark. 830, 536 S.W. 2d 729 (1976); May v. Crompton-Arkansas Mills Inc., 253 Ark. 1080, 490 S.W. 2d 794 (1973). The Workers’ Compensation Commission decided in a unanimous opinion the surgery required for claimant’s toe was in no way necessitated by a job related injury. “To find that the March 7, 1978 incident aggravated this condition would be mere speculation and such finding is not warranted from the medical evidence.” For the above reason I respectfully dissent.